Citation Nr: 0844558	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1979 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board.  At that time, the veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

Procedural history

The bilateral hearing loss claim

In April 1985, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  His claim was 
denied in a July 1985 RO rating decision.
The veteran did not appeal that decision.  

In May 2006, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  His claim was reopened and denied in 
an October 2006 rating decision.  The veteran disagreed with 
that decision and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in January 2007.


The tinnitus claim

In May 2006, the veteran filed a claim of entitlement to 
service connection for tinnitus.  The claim was denied in the 
October 2006 RO rating decision.  The veteran disagreed with 
that decision and filed a timely substantive appeal in 
January 2007.


FINDINGS OF FACT

1.  In July 1985, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the July 1985 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The July 1985 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the July 1985 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.  The 
veteran also seeks entitlement to service connection for 
tinnitus.

Although the RO reopened the veteran's claim of entitlement 
to service connection for bilateral hearing loss in the 
October 2006 rating decision, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the appellant that may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  As such, the Board 
will first consider whether new and material evidence has 
been received sufficient to reopen the bilateral hearing loss 
claim currently on appeal.  

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the bilateral hearing loss 
claim, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to both issues on 
appeal; the standard of review and duty to assist does not 
apply to the claim of entitlement to service connection for 
bilateral hearing loss unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial. After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
whether the veteran submitted new and material evidence as to 
the bilateral hearing loss claim.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated June 2006.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

With respect to the bilateral hearing loss claim, the letter 
notified the veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
The June 2006 letter indicated new and material evidence was 
required to reopen the claim, and specifically noted "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time. . . In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The letter thus notified the veteran that evidence sufficient 
to reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  Moreover, the June 2006 letter informed 
the veteran of the reason his claim was previously denied:  
"[y]our claim was previously denied because hearing loss was 
not shown by evidence of record nor aggravation in service.  
Therefore, the evidence you submit must relate to this 
fact."  As such, the veteran was thoroughly advised of the 
basis for the previous denial as well as what evidence would 
be considered new and material and therefore sufficient to 
reopen the claim, thus satisfying Kent concerns.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letter.  Specifically, the June 2006 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, to include military records, Social 
Security Administration (SSA) records and medical records at 
VA hospitals.  The veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  With respect to records from 
private doctors and hospitals, the VCAA letter informed the 
veteran that VA would make reasonable efforts to request such 
records.

The June 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the records declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran was provided specific notice of the Dingess 
decision in the June 2006 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
October 2006 rating decision denied the veteran's claims of 
entitlement to service connection based on Hickson elements 
(2) and (3).  As explained above, the veteran received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  Because the Board is 
denying the veteran's claims, elements (4) and (5) remain 
moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the veteran's service treatment records, the 
veteran's statements, and the reports of VA and private 
medical treatment.  The veteran was afforded a VA examination 
in July 2006.

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative, and he testified at a personal hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.





	(CONTINUED ON NEXT PAGE)


1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.
The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in December 2004, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for bilateral hearing loss was last finally denied by the RO 
in July 1985, the following pertinent evidence was of record.

The veteran's service treatment records indicated that the 
veteran received three audiograms during his military 
service.  An audiogram upon enlistment in June 1979 showed 
that the auditory thresholds were the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
10
15
LEFT
25
5
10
10
15

An audiogram in August 1979 documented similar auditory 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
20
10
10
10
15

An audiogram performed at the June 1983 separation 
examination showed that the auditory thresholds were the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
20
15
15
15
25

Accordingly, the audiograms administered during the veteran's 
military service showed that the veteran's bilateral hearing 
was within normal limits at the relevant frequencies.  See 
Hensley, 5 Vet. App. at 157 [the threshold for normal hearing 
is from 0 to 20 decibels].  Further, the veteran's June 1979 
entrance examination and June 1983 separation examination did 
not document any irregularities with regard to the veteran's 
hearing.  

A July 1985 VA examination documented speech recognition 
scores of 96 percent bilaterally.  An audiogram performed at 
the time showed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

15
LEFT
5
0
5

15

The July 1985 rating decision 

In its July 1985 decision, the RO denied service connection 
for bilateral hearing loss because the July 1985 audiogram 
was normal and, therefore, "hearing loss is not shown by 
[the] evidence of record."  The RO further stated that "no 
disease of [the] ear [was] identified."  The veteran was 
informed of the July 1985 rating decision and of his appeal 
rights by letter from the RO dated August 1985.  He did not 
appeal.  

In May 2006, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the 
July 1985 rating decision will be discussed in the Board's 
analysis immediately below.

Analysis

The unappealed July 1985 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

In essence, the July 1985 rating decision denied the 
veteran's claim because there was no evidence of the first 
Hickson element, a current disability.  By inference, element 
(3), medical nexus, was also lacking.  

In reviewing the evidence added to the claims folder since 
the July 1985 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
veteran's claim.  

Specifically, a July 2006 VA examination diagnosed the 
veteran with "moderately severe to severe sensorineural loss 
of hearing sensitivity from 2000 thru 4000 hertz in the 
[veteran's] right ear.  Test results also indicate a 
moderately severe to severe mixed loss of hearing sensitivity 
from 2000 thru 4000 hertz in the [veteran's] left ear.  
Audiometric testing conducted for the purposes of the July 
2006 VA examination documented the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
60
70
70
53
LEFT
10
60
70
75
54

Accordingly, the veteran's hearing thresholds are above those 
recognized by VA as denoting hearing loss.  See 38 C.F.R. § 
3.385 (2008).  Thus, pursuant to 38 C.F.R. 
§ 3.385, the veteran does have hearing loss for which 
compensation may be granted.  As such, Hickson element (1), 
current disability, is satisfied.

Also newly added to the record is the August 2008 letter from 
Dr. A.T.F., who states that a current audiogram "revealed 
Normal to Mild to moderate to moderate-severe to severe 
hearing loss bilaterally.  It is possible that the high 
frequencies sensorineural hearing loss is potentially due to 
the noise exposure sustained in the Army."  This is arguably 
an opinion in the veteran's favor as to element (3), medical 
nexus.

Neither the evidence of a current disability or the medical 
opinion of Dr. A.T.F. was of record at the time of the July 
1985 rating decision.  Further, this evidence is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, as it pertains to the issues of current 
disability and medical nexus.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a) as to both missing elements.  The veteran's claim 
for entitlement to service connection for bilateral hearing 
loss is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The veteran's presentation has not been limited to the matter 
of new and material evidence.  Moreover, as has been noted 
elsewhere in this decision, in October 2006 the RO reopened 
the claim and denied it on the merits.   Further, the veteran 
presented testimony as to all aspects of his claim at a Board 
hearing in August 2008.  
Thus, there is no prejudice to him in the Board's 
consideration of his claim on the merits.



(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

VA has obtained the veteran's service treatment records as 
well as VA and private treatment records.  These records have 
been associated with the veteran's claims file.  The veteran 
was afforded a VA examination in July 2006, the report of 
which has been associated with the veteran's claims file.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA with respect to this issue, and that no further 
actions need be undertaken on the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he contends is as a result of 
his active military service.  See, e.g., the veteran's 
statement dated January 2007.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

In this case, it is undisputed that the veteran currently has 
bilateral hearing loss, as is evidenced by the July 2006 VA 
audiology examination.  Hickson element (1) is, therefore, 
satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the 
Board will address disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss disability.  As 
detailed above, audiograms conducted upon the veteran's 
entrance into service in June 1979 and separation from 
service in June 1983 demonstrated normal hearing.  Further, 
the record does not reflect medical evidence showing any 
manifestations of hearing loss during the one-year 
presumptive period after separation from service.  See 38 
C.F.R. §§ 3.307, 3.309(a) (2008).  Crucially, as indicated 
above, audiometric testing performed in July 1985 did not 
demonstrate hearing loss.  See VA examination dated July 
1985.  Further, the first diagnosed hearing loss of record 
was documented by the July 2006 VA examiner, over twenty 
years after the veteran's release from active duty.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

With respect to in-service injury, the veteran's military 
occupational specialty (MOS) was infantryman and heavy anti-
armor weapons infantryman.  Although service records indicate 
that the veteran was afforded ear plugs for protection, the 
Board will, for the sake of this decision, assume that he was 
exposed to excessive levels of noise in connection with his 
duties.  Hickson element (2) is satisfied.

Turning to crucial Hickson element (3), medical nexus, there 
are conflicting medical opinions of record.  By law, the 
Board is obligated, under 38 U.S.C.A. 
§ 7104(d), to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In analyzing the evidence, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Rather, in evaluating the probative value of 
competent medical evidence, the Court has stated in pertinent 
part:  

"The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the evidence and, for 
reasons stated immediately below, finds that a preponderance 
of the competent medical evidence of record supports a 
conclusion that the veteran's bilateral hearing loss is not 
related to his military service.  

There is of record a medical opinion which arguably relates 
the veteran's current bilateral hearing loss to his military 
service.  Specifically, Dr. A.T.F. concluded, "[i]t is 
possible that the high frequencies sensorineural hearing loss 
is potentially due to the noise exposure sustained in the 
Army."  

The opinion rendered by Dr. A.T.F., by using the phrase "it 
is possible",  is speculative and inconclusive and is 
therefore too vague and uncertain to be considered to be 
competent medical evidence.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  Moreover, 
the opinion of Dr. A.T.F. ignores the pertinently negative 
service medical records and the normal July 1985 VA audiology 
findings, two years after service. 

decades-long gap between the veteran's alleged in-service 
noise exposure and his July 2006 hearing loss diagnosis.  Dr. 
A.T.F. did not address did not provide any basis for his 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence]; see also Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis]..  

On the other hand, the Board attaches great weight of 
probative value to the opinion of the July 2006 VA examiner.  
Specifically, the July 2006 VA examiner concluded, "it is 
not at least as likely as not that the veteran's hearing 
loss. . . [is] due to exposure to loud noises such was 
working on diesel engines, working as a heavy anti-armor 
gunner, and doing maintenance on armored personnel carriers 
while in the military service.  The veteran's service medical 
records indicate an entrance physical hearing test showing 
normal hearing from 5000 thru 6000 hertz in both ears.  A 
1985 VA examination two years after his military service 
showed normal pure tone thresholds from 250 thru 8000 hertz 
in both ears with excellent speech discrimination scores in 
both ears at that time."  

The July 2006 VA medical opinion appears to be consistent 
with the veteran's medical history, which as described above 
documents normal hearing at the veteran's June 1983 
separation examination, in addition to normal audiometric 
testing results in the July 1985 VA examination report.  
Further, contrary to the assertions of the veteran's 
representative, the VA examination report appears to have 
been based on thorough review of the record, comprehensive 
examinations the veteran, and thoughtful analyses of the 
veteran's entire history and current medical conditions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].

To the extent that the veteran and his representative are 
themselves contending that his bilateral hearing loss is 
related directly to his in-service noise exposure, it is now 
well-established that laypersons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran appears to contend that his hearing loss began in 
service and continued thereafter.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth, 13 Vet. 
App. at 120-121 [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, there is no competent medical evidence that the 
veteran was diagnosed with or treated for bilateral hearing 
loss for more than twenty years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Here , the July 1985 VA audiology examination, 
which was negative, is powerful evidence against the claim.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim also fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated here.

Analysis

The veteran is claiming entitlement to service connection for 
tinnitus due to in-service noise exposure experienced as an 
infantryman.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran currently has 
tinnitus, as is evidenced by the July 2006 VA audiology 
examination.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service incurrence of disease, the veteran's 
service treatment records have been obtained.  Those records 
are pertinently negative for any diagnosis of, or complaints 
consistent with, tinnitus.  Therefore, Hickson (2) is not 
satisfied on the basis of disease.

With respect to in-service injury, the veteran's MOS was 
infantryman and heavy anti-armor weapons infantryman.  
Although service records indicate that the veteran was 
afforded ear plugs for protection, the Board will, for the 
sake of this decision, assume that he was exposed to 
excessive levels of noise in connection with his duties.  
Hickson element (2) is satisfied.

As to critical Hickson element (3), medical nexus, the Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the veteran's current tinnitus is not related to his 
military service.  

The only competent medical opinion of record concerning the 
issue of medical nexus is the report of the July 2006 VA 
examiner.  Specifically, the VA examiner concluded, "it is 
not at least as likely as not that the veteran's. . . 
tinnitus [is] due to exposure to loud noises such as working 
on diesel engines, working as a heavy anti-armor gunner and 
doing maintenance on armored personnel carriers while in the 
military service."

The July 2006 VA medical opinion appears to have been based 
on interview and examination of the veteran, thorough review 
of the record, including the veteran's comprehensive 
treatment records, and thoughtful analysis of the veteran's 
entire history and current medical conditions.  Moreover, the 
opinion appears to be consistent with the veteran's medical 
history, in particular the absence of a tinnitus diagnosis 
for over twenty years after the veteran's July 1983 discharge 
from military service.  

Critically, the veteran has not produced a medical opinion to 
contradict the conclusion of the July 2006 VA examiner.  To 
the extent that the veteran or his representative is 
contending that the currently diagnosed tinnitus is related 
to his military service, it is now well-established that 
laypersons without medical training, such as the veteran and 
his representative, are not competent to comment on medical 
maters such as etiology.  See Espiritu, supra; see also 38 
C.F.R. § 3.159(a) (1) (2008).  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  

The veteran in essence is contending that he has suffered 
from tinnitus continually since his discharge from military 
service.  Specifically, the veteran argues that his 
complaints to the July 1985 VA examiner, which were 
attributed to inner ear wax accumulation, were actually 
descriptions of tinnitus symptoms.  See August 2008 Board 
hearing transcript, pgs. 7-8.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, concerning continuity of 
symptomatology and the Board recognizes the veteran's 
complaint, as documented by the July 1985 VA examiner, that 
he felt as if he had a "shell to his ear."  However, the 
veteran was not in fact diagnosed with tinnitus at the July 
1985 VA examination, and no such diagnosis was made for over 
twenty years, until the July 2006 VA examination.  Moreover, 
there is no further complaint of any related symptomatology 
was documented until July 2006, in conjunction with the 
veteran's claim for VA compensation.  See Maxson, supra.

Supporting medical evidence of continuity of symptomatology 
is required.  See Voerth, supra [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


